Case 1:20-cv-23564-MGC Document 92-1 Entered on FLSD Docket 08/13/2021 Page 1 of 3




                         EXHIBIT A
Case 1:20-cv-23564-MGC Document 92-1 Entered on FLSD Docket 08/13/2021 Page 2 of 3


  From:    Cleland, Richard L. RCLELAND@ftc.gov
Subject:   RE: Question
   Date:   August 9, 2021 at 12:58 PM
     To:   smueller@truthinadvertising.org
    Cc:    Levine, Samuel slevine1@ftc.gov


       Shana,

       Sam has asked me to respond to your email of August 6th. The short answer is that a signiﬁcant
       number of consumers would not see any diﬀerence between the statement “clinically or
       scien@ﬁcally proven” and the statement “clinically or scien@ﬁcally tested.” Both statements, one
       express and the other implied, convey that there is substan@al scien@ﬁc evidence suppor@ng the
       underlying claim. With regard to the tested claim, whatever reason would there be for the
       adver@ser to claim that a product had been “clinically or scien@ﬁcally tested” if those tests did
       not support the underlying claim.

       Example 12 of the Dietary Supplement Guide is analogous. That example states:

       An adver@ser claims that its product has been "studied for years abroad" and is now the "subject
       of U.S. government-sponsored research." In addi@on to the explicit claim that the product has
       been studied, such phrases likely convey to consumers an implied claim that there exists a
       substan@al body of competently-conducted scien@ﬁc research suppor@ng the eﬃcacy of the
       product. The adver@ser would be responsible for substan@a@ng both claims. (Emphasis added.)
       Available at:

       In Bristal-Myers Company, 102 F.T.C. 21, 321 (1983), the Commission said, “Although an
       establishment claim may be made by such words and phrases as “established here’s proof” and
       “medically proven” . . . the representa@on of establishment need not be made explicitly in an ad
       but may be implicit.” (Cita@ons omi\ed.) The Commission explained that “when an adver@ser
       represents that there is scien@ﬁc proof or support for a claim, such proof—proof that is generally
       accepted by the relevant scien@ﬁc community—must exist.” Id. at 331.

       In addi@on, in Porter Dietsch, Inc., 90 F.T.C. 770, 865, the Commission found that the statement
       “clinic tested ingredients” “not only implied the existence of substan@a@on but . . . also
       represented that this substan@a@on consisted of competent scien@ﬁc proof.”

       Rich Cleland



       I was wondering if you or anyone at the FTC had any insights on the issue below regarding
       the proposed Neuriva class-action settlement:


                        Document Number: 84(No document attached)
                        Docket Text:
                        PAPERLESS ORDER re [58] Order
                        The Undersigned has reviewed the comprehensive and
                        detailed submissions filed by those objecting to the proposed
Case 1:20-cv-23564-MGC Document 92-1 Entered on FLSD Docket 08/13/2021 Page 3 of 3


                 detailed submissions filed by those objecting to the proposed
                 settlement, including Mr. Frank. In addition, I have reviewed
                 the supplemental memoranda submitted separately by
                 Plaintiff and Defendant in response to the Order [ECF No. 58]
                 requiring briefing on pinpointed questions.
                 I appreciate all of the points made in these submissions, but I
                 would like some additional information. Specifically, I am
                 interested in learning about whether there are any studies
                 (e.g., market research reports, customer confusion surveys,
                 research by professional pollsters) and/or authority (including
                 legal authority) discussing whether consumers (or potential
                 consumers) appreciate any substantive difference between a
                 health-related product which is said to be clinically or
                 scientifically "proven" and a health-related product which is
                 represented to be clinically or scientifically "tested."
                 Presumably, the parties who want the revised settlement
                 approved will submit materials validating the view that
                 consumers appreciate, understand and value the distinction.
                 And I expect that those objecting to the settlement will submit
                 materials supporting the contrary view (i.e., consumers do not
                 discern any significant difference between "proven" or
                 "tested" in marketing materials).
                 Submissions from the parties and objectors are due by noon
                 on August 16, 2021. This Order does not specify the nature of
                 type of submission which can be filed. For example, the
                 submissions can include declarations, references/quotes
                 from text books or treatises, studies, perceptions articulated
                 by judges in written opinions, government pamphlets, poll
                 results, transcripts from TED talks, journal and magazine
                 articles, etc.)
                 Signed by Magistrate Judge Jonathan Goodman on 8/5/2021.
                 (JG)


     Thanks,

     Shana Mueller
     Director of Communication, Public Policy and Advocacy
     203.421.6210 | smueller@truthinadvertising.org
     truthinadvertising.org | @TruthinAd | facebook.com/truthinad
